Citation Nr: 0119905	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  98-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include glaucoma and diabetic retinopathy, as secondary to 
service-connected insulin dependent diabetes mellitus.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to April 
1957.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim for 
service connection for an eye disorder, to include glaucoma 
and diabetic retinopathy, as secondary to service-connected 
insulin dependent diabetes mellitus.  The veteran timely 
completed an appeal.  He was represented by The American 
Legion at that time.

In August 2000, the Board determined that it was necessary to 
obtain an opinion from a medical expert with the Veterans 
Health Administration (VHA).  The opinion was rendered in 
August 2000, and the veteran's representative was provided a 
copy of that opinion and given the opportunity to respond.

In late-September 2000, the Board received correspondence 
from the 
above-mentioned private attorney who claimed to be 
representing the veteran.

In November 2000, the Board remanded this case to the agency 
of original jurisdiction for purposes of clarification of the 
veteran's representation insofar as he appeared to be 
simultaneously being represented by a private attorney and a 
veterans' service organization.  On remand, the RO associated 
a February 2000 VA Form 22a, Appointment of Attorney, with 
the claims folder.  

A November 2000 rating action denied a total disability 
rating based on individual unemployability.  That matter has 
not been developed for appellate review and will not be 
addressed by the Board.  

In March 2001, the veteran's private attorney with a copy of 
the VHA opinion and given an opportunity to respond.  He 
declined to do so.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service connection is in effect for insulin dependent 
diabetes mellitus, rated 40 percent disabling.

3.  The preponderance of the competent evidence demonstrates 
that an eye disorder, to include glaucoma and diabetic 
retinopathy, is not related to the veteran's service-
connected insulin dependent diabetes mellitus, and was not 
permanently aggravated thereby.


CONCLUSION OF LAW

An eye disorder, to include glaucoma and diabetic 
retinopathy, is not shown to be proximately due to or the 
result of the veteran's service-connected insulin dependent 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As a preliminary matter, it is 
noted that the RO, on de novo review, found that the clear 
preponderance of the evidence is against the veteran's claim.  
Attempts were made to obtain all evidence identified by the 
appellant.  In addition, the VA has obtained a persuasive 
medical nexus opinion with regard to the veteran's eye 
disorder.  It is also noted that the veteran and his private 
attorney have been specifically apprised of the evidence 
considered in rating decision, as well as the statement of 
the case.  The Board also provided the veteran and his 
private attorney with copies of the September 2000 VHA 
opinion.  Insofar as neither the veteran nor his private 
attorney have indicated that there is any additional 
information that may be available or necessary to a decision 
on this claim, the Board finds that the Department has 
satisfied the duty to assist in the development of this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified at 38 U.S.C. § 5103A).



i.  Background

In this case, the veteran contends, in essence that his 
service-connected diabetes mellitus caused or aggravated his 
glaucoma and "other disease of the eye[s]."

Historically, the record reflects that the veteran entered 
service in October 1954 with a refraction of "-50" and 
20/30 vision, correctable to 20/20, bilaterally.  In January 
1957, he was hospitalized for sudden onset of diabetes 
mellitus manifested by complaint of thirst, polyuria, 
weakness, weight loss and blurred vision.  A January 26, 1957 
inpatient treatment note indicated "some loss of visual 
acuity now improving (probably changes in lens not retina)."  
Otherwise, a March 1957 eye examination revealed "no eye 
pathology or visual defects."  He was discharged in April 
1957 due to a diagnosis of moderately severe diabetes 
mellitus manifested by dehydration, loss in weight, 
hyperglycemia, fatigue, polydipsia, vomiting, acetonuria, and 
glycosuria.  His separation examination revealed 20/20 vision 
bilaterally with near vision of "J-1" correctable to "J-1" 
bilaterally.

In pertinent part, private and VA clinical records, to 
include VA examination reports dated in July 1965 and 
September 1970, are negative for abnormalities of the eyes.  
An October 1980 VA discharge summary reveals that special 
glasses were ordered due to the appellant's complaint of 
blurred vision and decreased visual acuity, but that no 
diabetic retinopathy was present.  His subsequent treatment 
records show a history of insulin dependent diabetes mellitus 
with episodes of poor control.  A May 1990 VA eye clinic 
examination revealed diagnoses of "refractive error" and 
"no diabetic retinopathy."  A November 1997 diabetes 
mellitus examination reveals his report of treatment for 
glaucoma of both eyes with eye drops of two years' duration.  
At that time, the VA examiner indicated that the appellant 
potentially had some "mild early diabetic retinopathy, but 
further indicated that an ophthalmology examination was 
necessary.  An April 1998 VA discharge summary reveals that 
the appellant was prescribed "Levobunolol 0.5% ophthalmic 
solution 1 drop in both eyes twice a day."

On VA eye examination, dated in April 1998, the appellant 
reported a history of mild cataracts in both eyes.  His 
medications included Trusopt twice per day in the right eye, 
ReNu tears and Betagan 0.5% in both eyes twice a day.  He 
denied any other ocular history.  Physical examination 
indicated the following diagnoses: 1) primary open-angle 
glaucoma with documented visual field progression in the 
right eye since October 1997 with cup-to-disc ratio asymmetry 
(right eye more cupped than the left); 2) early nuclear 
sclerosing cataracts of both eyes; 3) myopic astigmatism and 
presbyopia and 4) history of non insulin dependent diabetes 
mellitus with no background of diabetic retinopathy.  
Additionally, the VA examiner offered the following opinion:

As to the issue as to whether or not [the 
appellant's] glaucoma is the proximate 
result of diabetes mellitus, the 
following may be stated: Along with 
myopia, the African-American race, age 
and family history, diabetes mellitus is 
known to have a definite association with 
glaucoma.  As to causing glaucoma, this 
is quite difficult to state, as there are 
plenty of patients with pure primary 
open-angle glaucoma who do not have 
diabetes mellitus.  Theories of 
glaucomatous optic nerve damage center 
upon either axonal damage in the optic 
nerve at the lamina cribrosa versus 
small-vessel disease and optic nerve 
hypoperfusion versus a mixing of the 
mechanical and vascular etiologies of 
optic nerve damage.  Certainly, diabetic 
micro-vasculopathy could potentiate optic 
nerve ischemia and worsen his primary 
open-angle glaucoma.  I do not believe 
that one could accurately state that his 
diabetes mellitus is the cause of 
glaucoma.  It could be stated, however, 
that his diabetes mellitus could 
potentiate and worsen the optic nerve 
damage from his glaucoma. 

Additionally, in support of his claim, the appellant has 
submitted a general treatise article from the June 1991 
edition of Diabetes Forecast, entitled Watching Out for 
Glaucoma, which states that diabetics have an increased risk 
factor for developing glaucoma than the general population.  
Additional risk factors for glaucoma included age, family 
history, high blood pressure, members of the black race and 
atherosclerosis.  The article noted that open-angle glaucoma 
generally developed slowly and occurred more frequently in 
people with diabetes than those without diabetes.  The 
article also identified less common types of glaucoma such as 
narrow-angle glaucoma and neovascular glaucoma.

Pursuant to 38 C.F.R. § 20.901, the Board requested an 
advisory medical opinion from the Chief Medical Director, 
VHA, to address the following questions:

Is it at least as likely as not that an 
eye disorder(s) is proximately due to 
(i.e. caused by or aggravated by) his 
service connected insulin dependent 
diabetes mellitus?  If aggravated, what 
is the degree of disability over and 
above that which existed prior to the 
aggravation?

In August 2000, the advisory opinion of a Staff Surgeon in 
the Ophthalmology Section at VA Medical Center, Brooklyn, New 
York, was forwarded to the Board and was made part of the 
record on appeal.  Later that month, the opinion was made 
available to the American Legion for review and comments 
prior to the preparation of this decision in accordance with 
the Board's notice and comment procedures.  38 C.F.R. § 
20.903; see also Thurber v. Brown, 5 Vet. App. 119 (1993) and 
Chairman's Memorandum No. 01-93-12 (May 28, 1993).

The VA ophthalmology surgeon noted, in the aforementioned 
opinion, that he had reviewed the documents pertaining to the 
veteran's claim, including his medical chart.  After 
reviewing all of the evidence of record , the surgeon 
concluded the following:

A)	[The veteran] was diagnosed with 
diabetes mellitus at the age of 20 while 
in the service.  At the time his vision 
was 20/20 best corrected in both eyes.  
He was discharged with no ocular 
pathology and perfect 20/20 distance and 
near vision.

B)	VA eye clinic examination in 1990 
revealed no diabetic retinopathy and no 
ocular abnormalities other than a 
refractive error.

C)	An examination done by Gregory 
Browse, M.D., an internist, reveals a 
diagnosis of Type I Diabetes Mellitus 
with "potentially" some mild early 
diabetic retinopathy and he notes that 
glaucoma was diagnosed by the Gainesville 
VA eye clinic but is uncertain if 
Diabetic Retinopathy was present at that 
time.

D)	A comprehensive eye exam by Mark 
Mantag, M.D., reveals a VA at 20/40+2 OU 
and 20/25 at near.  Intraocular pressure 
was 16 OD and 15 05.  Slit lamp exam 
revealed some nuclear sclerotic cataracts 
and no diabetic retinopathy was present.  
Cup to disk asymmetry .6 OD/.5 OS and a 
Goldmann VF which was full O.D and 
slightly decreased OS.

E)	Glaucoma at present is a disease of 
unknown etiology.  It is known that it is 
multifactorial in etiology.  It is known 
that there is an increased incidence in 
patients of African American descent, 
patients with a positive family history, 
myopia, hypertension as well as diabetes.  
Diabetics may have accelerated damage to 
their optic nerve in the presence of 
glaucoma, but is not causative.  Diabetes 
is known to cause a microvasculopathy.  
However, this does not result in the 
development of glaucoma but in the 
development of diabetic retinal disease.

F)	In conclusion, it is less likely 
that [the veteran] developed glaucoma as 
a result of his service-connected insulin 
dependent diabetes than more likely.  As 
diabetes accelerating his glaucomatous 
optic nerve damage, he appears only to 
have minimal damage at this present time.

In late-September 2000, the veteran's private attorney 
submitted additional evidence on the veteran's behalf.  This 
evidence consisted of a VA physician's statement indicating 
that the veteran could not work on account of his diabetes 
mellitus.

In November 2000, the Board remanded this case to the agency 
of original jurisdiction for purposes of clarification of the 
veteran's representation insofar as he appeared to be 
simultaneously being represented by a private attorney and a 
veterans' service organization.  On remand, the RO apparently 
noted that it had failed to associate a February 2000 VA Form 
22a, Appointment of Attorney, with the claims folder.  This 
document is now of record.

In March 2001, the veteran's private attorney with a copy of 
the VHA opinion and given an opportunity to respond.  He 
declined to do so.

ii.  Analysis

Secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a) (2000), or, to the 
extent of any increase, there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Generally, when a veteran 
contends that his service-connected disability has caused a 
new disability, there must be competent medical evidence that 
the secondary disability was caused or chronically worsened 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-7 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an eye disorder, to include glaucoma 
and diabetic retinopathy, as secondary to service-connected 
insulin dependent diabetes mellitus.  The medical opinions 
and treatise of record clearly indicate that glaucoma is 
multifactorial in etiology, and that there is an increased 
incidence of glaucoma amongst diabetics.  However, the 
evidence does not reflect that this veteran's glaucoma is 
secondary to or has been permanently aggravated by his 
service-connected disorder.

As to this, the Board observes that the April 1998 VA 
examiner was unable to provide a definitive opinion as to a 
cause and effect relationship between the veteran's glaucoma 
and service-connected diabetes.  Therefore, the August 2000 
advisory opinion of the VA ophthalmology surgeon is the most 
probative opinion of record.  The surgeon provided detailed 
reasoned responses based on a review and analysis of the 
entire record, and referred to specific events and medical 
history to support his conclusions as to the question at 
hand.  Specifically, the surgeon indicated that it is less 
likely that the veteran developed glaucoma as a result of his 
service-connected insulin dependent diabetes than more 
likely.  As to diabetes accelerating his glaucomatous optic 
nerve damage, the veteran appeared to only have minimal 
damage.  The examiner did not identify any degree of eye 
disability caused by the service-connected disability.  The 
answer suggests that since the optic damage is minimal, the 
degree of that damage attributable to service-connected 
disability, if present, is de minimus or incapable of being 
measured.  It is pertinent to note that no other competent 
evidence of records attributes any specified degree of eye 
disability to the diabetes mellitus.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a holding that the 
veteran's service-connected insulin dependent diabetes 
mellitus is causally associated or permanently increases the 
severity of his eye disorder, to include glaucoma and 
diabetic retinopathy.  Therefore, his secondary service 
connection claim is denied.

In reaching this determination, the Board has considered all 
relevant evidence of record, including treatment records and 
statements from the veteran not specifically discussed above.  
See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) 
(citing Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).

With respect to this appeal, the Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
for an eye disorder, to include glaucoma and diabetic 
retinopathy, as secondary to service-connected insulin 
dependent diabetes mellitus.  The doctrine of reasonable 
doubt, therefore, does not apply in this case.  



Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).


ORDER

The claim of entitlement to service connection for an eye 
disorder, to include glaucoma and diabetic retinopathy, as 
secondary to service-connected insulin dependent diabetes 
mellitus is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

